Exhibit 10.40

 

CONFIDENTIAL

EXECUTION COPY

 

CONFIDENTIALITY AND NON-COMPETE AGREEMENT

 

This Confidentiality and Non-Compete Agreement (this “Agreement”) is entered
into between Ingredion Incorporated, a Delaware corporation with its corporate
offices at 5 Westbrook Corporate Center, Westchester, Illinois 60154 (the
“Company”), and Cheryl K. Beebe (“Ms. Beebe”).

 

WHEREAS, Ms. Beebe was previously employed by the Company as Executive Vice
President and Chief Financial Officer of the Company and retired from the
Company on February 8, 2014.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Ms. Beebe hereby agree as follows:

 

1.                                      Confidentiality.

 

(a)                                 Ms. Beebe shall not, for a period through
and including February 8, 2019, make use of or disclose, directly or indirectly,
any (i) trade secret or other confidential or secret information of the Company
or of any of its subsidiaries or (ii) other technical, business, proprietary or
financial information of the Company or of any of its subsidiaries not available
to the public generally or to the competitors of the Company or to the
competitors of any of its subsidiaries (“Confidential Information”), except to
the extent that such Confidential Information (a) becomes a matter of public
record or is published in a newspaper, magazine or periodical or in any other
media available to the general public, other than as a result of any breach of
this of this Agreement by Ms. Beebe, or (b) is required to be disclosed by any
law, regulation or order of any court or regulatory commission, department or
agency, provided that Ms. Beebe gives prompt notice of such requirement to the
Company (unless prohibited by law) to enable the Company to seek an appropriate
protective order.  Ms. Beebe hereby affirms that she has returned to the Company
or destroyed all records, memoranda, notes, plans, reports, other documents and
data, whether in tangible or electronic form, which constitute Confidential
Information .

 

2.                                      Noncompetition; Nonsolicitation.

 

(a)                                 Ms. Beebe agrees that for a period through
and including February 8, 2015 (“Non-Compete Term”), she shall not in any
manner, alone or as an officer, director, stockholder, investor or employee of
or consultant to any other corporation or enterprise, engage or be engaged, or
assist any other person, firm, corporation or enterprise in engaging or being
engaged, in any business relationship, with any individual or entity anywhere in
the world that develops, produces, manufactures, sells, or distributes starch,
sweetener, or other products produced or marketed by Ingredion as of the date
hereof, or that could be used as a substitute for such products including, but
not limited to, Tapioca, Manioc, Yucca, Rice or Potato starches, flours, syrups,
and sweeteners; Dextrose, Stevia-based or other high intensity sweeteners,
Glucose, Polyols, HFCS, High Maltose syrup, and Maltodextrin sweeteners; Corn
oil; Gluten protein; and

 

1

--------------------------------------------------------------------------------


 

Caramel Color, and specifically including but not limited to the following
entities that manufacture such or similar products:  ADM, Cargill, Bunge,
Roquette, Penford, Staley, and Tate & Lyle, including joint ventures,
subsidiaries or divisions thereof or any entity which succeeds to the relevant
business.  Notwithstanding any provision to the contrary, it shall not be a
violation of this Agreement for Ms. Beebe to be or become the registered or
beneficial owner of less than 5% of any class of securities listed on any stock
exchange, in any business or corporation which is included in the scope of this
Section 2.

 

(b)                                 Ms. Beebe further agrees that during the
Non-Compete Term she shall not solicit or recruit employees of the Company or
any of its subsidiaries.

 

(c)                                  If, prior to the expiration of the
non-competition period, Employee would like to become employed by or otherwise
participate in any business or other activity that she believes may violate the
restrictive covenants, Employee may request that the Company waive or limit its
rights under the restrictive covenants as they pertain to the particular
opportunity.  Employee will provide her request to the Company’s General Counsel
in writing, and will provide sufficient detail of the particular opportunity to
allow the Company to evaluate her request.  The Company agrees that it will use
reasonable efforts to respond to any request within ten business days, but
failure to do so shall not be deemed a waiver.

 

3.                                      Consideration.

 

(a)                                 In consideration the restrictive covenants
herein, the Company shall pay Ms. Beebe the sum of $1,048,320.00 (One million,
forty-eight thousand, three hundred and twenty dollars).  One half of this sum
($524,160.00) shall be paid in a lump sum on August 31, 2014.  The remaining
fifty percent shall be paid monthly in six equal installments, payable after
completion of each month within five (5) business days after month end, with the
first payment due on or before October 7, 2014.  All payments hereunder shall be
deposited by the Company in the bank account designated by Ms. Beebe in writing.

 

4.                                      Enforcement.  The parties hereto agree
that the Company and its subsidiaries would be damaged irreparably in the event
that any provision of Sections 1 and 2 of this Agreement were not performed in
accordance with its terms or were otherwise breached and that money damages
would be an inadequate remedy for any such nonperformance or breach. 
Accordingly, the Company and its successors and permitted assigns shall be
entitled to seek, in addition to other rights and remedies existing in their
favor, to an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically. 
In addition to an injunction, the Company and its successors and permitted
assigns shall be entitled to seek money damages; however, neither party shall be
liable to the other for any damages hereunder in excess of $1,048,320.00 (One
million, forty-eight thousand, three hundred and twenty dollars).

 

5.                                      Representations.  Ms. Beebe represents
and warrants to the Company that the execution, delivery and performance of this
Agreement by Ms. Beebe

 

2

--------------------------------------------------------------------------------


 

does not and will not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which
Ms. Beebe is a party or by which she is bound.

 

6.                                      Survival.  Sections 1, 2 and 4 of this
Agreement shall survive and continue in full force and effect in accordance with
their respective terms.

 

7.                                      Notices.  All notices, requests or other
communications provided for in this Agreement shall be made, if to the Company,
to Senior Vice President Human Resources, Ingredion Incorporated, 5 Westbrook
Corporate Center, Westchester, Illinois 60154  U.S.A., fax +1-708-551-2895, and
if to Ms. Beebe, to the address which Ms. Beebe will provide to the Company in
writing.  All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (i) delivered by overnight
courier, or (ii) sent by facsimile, with the confirmatory copy delivered by
overnight courier to the address of such party pursuant to this Section.

 

8.                                      Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

9.                                      Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter hereof.

 

10.                               Successors and Assigns.  This Agreement shall
be enforceable by Ms. Beebe and her heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns.  No rights
or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations,
and duties of the Company, as contained in this Agreement, either contractually
or as a matter of law.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of Illinois
and exclusive venue shall be in the courts in Illinois.

 

3

--------------------------------------------------------------------------------


 

12.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and Ms. Beebe, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

13.                               Counterparts.  This Agreement may be executed
in two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.

 

14.                               THE PARTIES STATE THAT THEY HAVE READ THE
FOREGOING, THAT THEY HAVE HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF
THEIR OWN SELECTION AND AT THEIR OWN COST, THAT THEY UNDERSTAND EACH OF ITS
TERMS AND THAT THEY INTEND TO BE BOUND THERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

INGREDION INCORPORATED

 

 

 

By:

 

 

 

/s/ Diane J. Frisch

 

Diane J. Frisch

 

Senior Vice President, Human Resources

 

 

 

Date:

3/12/14

 

 

 

Accepted:

 

 

 

 

 

/s/ Cheryl K. Beebe

 

Cheryl K. Beebe

 

 

 

 

 

Date:

3/7/14

 

4

--------------------------------------------------------------------------------